Case 2:20-cv-01577-JDC-KK Document 1-3 Filed 11/02/20 Page 1 of 4 PageID #: 9
                                                                                            Received and E-Filed for Record
                                                                                                       9/30/202012:31 PM
                                                                                                 Melisa Miller, District Clerk
                                                                                                Montgomery County, Texas
                                                                                                  Deputy Clerk, Julia Meyer
                                            20-09-11908
                                         NO.

  LARRY CRUZ,                               §    IN THE DISTRICT COURT
                                            §
  Plaintiff,                                §    Montgomery County - 457th Judicial District Court
                                            §
   V.                                       §               JUDICIAL DISTRICT
                                            §
  ELDORADO RESORTS INC AND                  §
  ISLE OF CAPRI LAKE                        §
  CHARLES GRAND PALAIS                      §
                                            §     MONTGOMERY COUNTY,TEXAS
  Defendants.



        PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

         TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Larry Cruz, hereinafter called Plaintiff, complaining of and about

 Eldorado Resorts Inc and Isle of Capri Lake Charles Grand Palais, hereinafter called Defendants

  and for cause of action shows unto the Court the following:

                           DISCOVERY CONTROL PLAN LEVEL

         1.     Plaintiff intends that discovery be conducted under Discovery Level 2.

                                   PARTIES AND SERVICE

         2.     Plaintiff, Larry Cruz is an individual whose address is 15868 Rusty Lane Lot #7,

  Willis Texas 77318.

         3.     Defendant, Eldorado Resorts Inc, is a Corporation whose principal place of

  business and headquarters is located at 100 Westlake Ave, West Lake, LA 70669 who may be

  served by serving its registered agents, Jeffrey M. Barbin at Phelps Dunbar, 400 Convention St.,

  Ste. 1100, II City Plaza, Baton Rouge, LA 70802, or wherever else he may be found. Service of

  said Defendant described above may be effected by personal delivery.
                                                 1



                                                                                                EXHIBIT A-1
Case 2:20-cv-01577-JDC-KK Document 1-3 Filed 11/02/20 Page 2 of 4 PageID #: 10




          4.      Defendant, Isle of Capri Lake Charles Grand Palais, is a Company whose

   principal place of business and headquarters is located at 100 Westlake Ave, West Lake, LA

   70669 who may be served by serving its registered agents, Jeffrey M. Barbin at Phelps Dunbar,

   400 Convention St., Ste. 1100, II City Plaza, Baton Rouge, LA 70802, or wherever else he may

   be found. Service of said Defendant described above may be effected by personal delivery.

                                  JURISDICTION AND VENUE

          5.     The subject matter in controversy is within the jurisdictional limits of this court.

          6.      Venue in Montgomery County is proper in this cause under Section 15.002(a)(1)

   of the Texas Civil Practices and Remedies Code because some or all of the events which lead to

  Plaintiff's injury occurred in Montgomery County, Texas.

                                               FACTS

          7.     On or about October 18, 2019, Plaintiff, Larry Cruz, was a guest at Defendants

  Isle of Capri Hotel and Casino in Lake Charles, LA. Plaintiff, was attempted to use the bathroom

  in his hotel room,room 274, when he stepped on a hypodermic needle which had been left on the

   bathroom floor and overlooked by Defendants cleaning staff. Plaintiff booked his vacation at the

  resort from Montgomery County, Texas. Plaintiff suffered a painful puncture wound from

  stepping on the needle and has been forced to undergo medical testing for communicable

  diseases, such as HIV, since stepping on the needle.



     PLAINTIFF
             ' S CLAIM OF NEGLIGENCE AGAINST DEFENDANTS,ELDORADO
          RESORTS INC /ISLE OF CAPRI LAKE CHARLES GRAND PALAIS

          8.     Defendants, Eldorado Resorts Inc / Isle of Capri Lake Charles Grand Palais had a

  duty to excise a degree of care that a reasonably careful person would use to avoid harm to


                                                   2
Case 2:20-cv-01577-JDC-KK Document 1-3 Filed 11/02/20 Page 3 of 4 PageID #: 11




  others. Plaintiff's injuries were proximately caused by Defendants' negligent, careless and

  reckless disregard of said duty. The negligent, careless, and reckless disregard of duty of

  Defendants consisted of but is not limited to their failure of a breach of the applicable standard of

  care. Defendants knew of the dangerous condition and failed to remedy it, even though the

  means were close at hand and available to them.



                          DAMAGES FOR PLAINTIFF,LARRY CRUZ

         9.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

  Plaintiff, Larry Cruz, was caused to suffer damages, and to incur the following:

                 A.      Reasonable     medical care and expenses in the past. These expenses were
                         incurred by    Plaintiff, Larry Cruz for the necessary care and treatment of
                         the injuries   resulting from the accident complained of herein and such
                         charges are    reasonable and were usual and customary charges for such
                         services;

                 B.      Reasonable and necessary medical care and expenses which will in all
                         reasonable probability be incurred in the future;

                 C.      Mental anguish in the past.

                 D.      Mental anguish in the future.

                 E.      Physical pain and suffering in the past;

                 F.      Physical pain and suffering in the future;

                 G.      Loss of Household Services in the past;

                 H.      Loss of Household Services in the future;

                 I.      Cost of medical monitoring and prevention in the future.

                 J.      Pursuant to TRCP 47, the subject matter in controversy is consistent with
                         47(c)(4), monetary relief over $200,000 but not more than $1,000,000.



                                                    3
Case 2:20-cv-01577-JDC-KK Document 1-3 Filed 11/02/20 Page 4 of 4 PageID #: 12




                                 REQUESTS FOR DISCLOSURES

          10.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

  requested to disclose, within fifty (50) days of service of this request, the information and

   material described in Rule 194.2(a)-(1).

                                               PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff Larry Cruz, respectfully prays

  that the Defendants be cited to appear and answer herein, and that upon a final hearing of the

  cause, judgment be entered for the Plaintiff against Defendants, jointly and severally, for

   damages in an amount within the jurisdictional limits of the Court; together with pre-judgment

  interest (from the date of injury through the date of judgment) at the maximum rate allowed by

  law; post-judgment interest at the legal rate, costs of court; and such other and further relief to

   which the Plaintiff may be entitled at law or in equity.



                                                 Respectfully submitted,

                                                 BARCUS & CANTRELL,PLLC


                                                 By: J. Hans Barcus
                                                 J. Hans Barcus
                                                 Texas Bar No. 00793302
                                                 hans@bctexaslawyers.com
                                                 1211 19th Street
                                                 Huntsville, Texas 77340
                                                 Tel.(936)730-8541
                                                 Fax.(936)730-8535

                                                 ATTORNEY FOR PLAINTIFF,
                                                 LARRY CRUZ


                       PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
                                                    4
